Citation Nr: 0109670	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-31 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the right distal humerus, currently evaluated as 
10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1990 to 
December 1990.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1996, by the Buffalo Regional Office (RO), which 
assigned a 10 percent disability rating for the veteran's 
service-connected residuals of fracture of the right distal 
humerus.  A notice of disagreement with the rating assigned 
was received in September 1997.  The statement of the case 
was issued in October 1997.  The veteran's substantive appeal 
was received in November 1997.  Supplemental statements of 
the case (SSOC) were issued in January and June 1998.  The 
appeal was received at the Board in October 1998.  

In February 1999, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in September 1999.  Another VA examination was 
conducted in January 2000.  An SSOC was issued in March 2000.  
The appeal was received back at the Board in February 2001.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in March 2001.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  A preponderance of the evidence shows that the service-
connected right elbow fracture residuals do not cause 
limitation of forearm flexion to 90 degrees or limitation of 
forearm extension to 75 degrees, or concurrent limitation of 
forearm flexion and extension to 100 and 45 degrees, 
respectively, even when accounting for functional impairment 
due to pain, flare-ups, or other pathology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for 
residuals of fracture of the right distal humerus, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 
5207 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran entered active duty in February 1990.  The 
service medical records indicate that he suffered a fracture 
of the right humerus when he fell off a balcony at the 
barracks on June 16, 1990; he was treated and placed on 
profile.  No neurological defects were noted on follow-up 
evaluation in July 1990.  On the occasion of his separation 
examination in September 1990, it was noted that the veteran 
had a brace on the right humerus, which was still healing.  A 
treatment note dated in late October 1990 reported that the 
veteran was scheduled to go out to the field, but he had pain 
in the right arm; however, no tingling and no numbness were 
reported.  X-ray study of the right elbow revealed a well-
healed fracture of the right distal humerus.  The assessment 
was status post humeral fracture, distal.  

Based upon the above clinical findings, a rating action in 
February 1991 granted service connection for residuals, 
fracture, distal right humerus, and a noncompensable 
evaluation was assigned, effective December 7, 1990.  

Of record is a statement in support of claim (VA Form 21-
4138), received in February 1996, wherein the veteran 
indicated that the condition of his right arm had increased 
in severity, and requested an increased rating for said 
disability.  

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA compensation examination in 
September 1996, at which time he complained of soreness and 
stiffness in the area of the previous fracture, described as 
more prominent in the morning.  He noted occasional 
crepitation in the midhumeral area with supination/pronation 
movements, which caused increased discomfort in the area of 
the midhumeral region extending down into his hand.  He 
perceived decreased strength with continued activity that 
caused increased pain; he denied any specific limitation of 
functioning regarding his upper extremities.  The veteran 
indicated that he was not limited in his vocational work as a 
retail merchant.  Upon clinical evaluation, there were no 
asymmetries regarding muscle bulk when comparing both upper 
extremity joints, and he had full glenohumeral forward 
flexion to 180 degrees as well as abduction to 180 degrees; 
internal and external rotation were both 0 to 90 degrees.  He 
was able to flex his right elbow to 140 degrees and had 
pronation and supination to 80 degrees and 85 degrees, 
respectively.  There were no deficits in wrist extension or 
flexion, and he retained 0 to 70 degrees, and 0 to 80 degrees 
of motion, respectively.  

In addition, sensation to light touch and pinwheel testing 
was intact throughout all the dermatomal areas.  There was no 
decreased sensation in the sensory portion of the radial 
nerve in the right upper extremity.  Deep tendon reflexes 
were 2+/2 at both biceps, brachioradialis, and triceps.  
Manual muscle testing was 5/5 throughout both upper 
extremities.  Palpation of the right upper extremity humeral 
area did not reveal any step-off deformity, but he noted some 
mild tenderness upon deep pressure squeezing.  With resisted 
supination/pronation movements, the examiner did note popping 
which was quite audible but could not be delineated as to any 
specific part of the humerus; it was not reproducible after 
the initial event.  The diagnostic impression was six years 
post right humeral shaft comminuted fracture, with no present 
peripheral sequelae or functional limitation.  The examiner 
noted the single episode of audible crepitation, localized to 
that region which caused subjective discomfort.  

During a subsequent examination in November 1996, the veteran 
again complained of stiffness and pian, especially in cold 
weather; he noted pain and weakness in the triceps with use, 
which resolved after cessation of exercise.  The upper 
extremities were symmetrically without any signs of atrophy.  
Motor testing was normal throughout all muscles tested; 
however, upon repeated testing, the right triceps fatigued 
more quickly as compared with the left, and the veteran also 
developed some pain.  Range of motion at the wrist was full, 
as were pronation and supination at the elbow joint.  Flexion 
was also full and without pain of the elbow; however, 
extension was lacking 10 degrees when compared to the 
contralateral side.  Sensory examination of the upper 
extremities revealed a decreased pinwheel sensation over the 
flexor aspect of the right forearm and both the sensor and 
palmar surfaces of the hand.  The impression was status post 
humeral fracture with decreased range of motion evidenced by 
-10 degrees of elbow extension versus the contralateral 
elbow.  Furthermore, the veteran experienced pain with 
repeated use, and had increased fatigability on his right 
upper extremity versus the left.  X-ray examination revealed 
a well-healed fracture site and no evidence of degenerative 
joint disease.  

The veteran was again afforded a VA compensation examination 
in September 1999, at which time he complained of stiffness 
and pain with weather changes and lifting weights.  The 
veteran also complained of fatigue and pain in the right arm 
and hand with heavy lifting and weakness secondary to pain; 
he denied any numbness.  On examination, active range of 
motion of the right elbow was to 5 degrees; passive range of 
motion was 0 degrees.  Flexion of the right elbow was to 145 
degrees.  He had positive distal humeral deformity, with 
tenderness and mild local swelling.  His sensation was 
decreased in the entire right upper limb, which was non-
dermatomal in distribution.  The deep tendon reflexes were 
intact in his upper extremities.  His strength was intact 
with the exception of elbow extension which was 5-/5 
strength.  He did not demonstrate elbow extension 
fatigability with seven forceful repetitions.  There were no 
obvious signs of incoordination, and there was no muscular 
atrophy in the right upper limb.  X-ray study of the right 
humerus revealed a healed fracture; no interval change and no 
complications were evident.  The examiner concluded that the 
veteran had a right humeral fracture with residual 
tenderness, and a slightly weakened elbow extension with 5 
degrees of active range of motion in extension.  The examiner 
explained that there was no obvious excess fatigability in 
elbow extension; he noted that the functional limitations 
were by history and secondary to pain.  The examiner further 
explained that any weakened motion, incoordination, or 
fatigability was noted on the examination, but those factors 
could not be further quantified in terms of additional loss 
of range of motion without prolonged provocative testing.  
The examiner added that it was likely that range of motion 
could be further restricted with flare-ups, but that it was 
not possible to accurately estimate the additional loss of 
range of motion without examining the veteran at the time of 
such flare-ups.  

A neurological examination was also performed in September 
1999, at which time the veteran reported experiencing 
occasional low-grade pain during the summer; he noted 
increased pain with lifting heavy objects or exercising.  The 
veteran also described numbness in the hand.  He noted 
fatigability in the right arm with repeated exercises.  It 
was noted that the pain, numbness, and fatigability of the 
right upper extremity did not interfere with the veteran's 
life and functioning as a student; he stopped work with the 
onset of pain, and took frequent breaks.  The veteran 
reported that Tylenol and over-the-counter pain medications 
helped him deal with the pain.  The motor strength in the 
upper and lower limbs, as well as neck flexion and extension, 
were 5/5.  The tone and bulk were normal in the upper and 
lower limbs as well.  The deep tendon reflexes were also 
normal, including the triceps and the jaw jerk.  When asked 
to perform repeated exercise of the upper extremities, and 
after three minutes, the veteran complained of fatigability, 
a sense of tiring and soreness in the mid right arm.  The 
examiner indicated that he could not demonstrate any weakness 
in the right upper extremity, although the veteran visibly 
complained of pain, with some degree of grimacing.  There was 
variable decrease of light touch and pinprick around the arm, 
but not in any particular distribution of the sensory nerve.  
The examiner concluded that, although there was variable 
sensory loss around the mid arm, it was not in any particular 
nerve distribution.  The neurological examination was 
entirely normal.  The examiner also noted that he was unable 
to detect any weakness or any incoordination of the upper 
limbs.  The subjective complaints were fairly obvious, with 
the veteran grimacing due to pain; however, the above 
described subjective complaints of pian and a sense of 
soreness and fatigability were likely due to residual effects 
of the prior fracture.  

Of record is the result of electromyography nerve conduction 
studies, conducted in January 2000, which showed that the 
median, ulnar, and radial nerves in the right upper extremity 
were completely normal.  There was no evidence of cervical 
radiculopathy.  The examiner stated that there was no 
neurological deficit that could be detected.  He felt that 
the pain in the mid arm that the veteran was describing was 
due to the residual effects of the prior fracture, and not 
due to any neurological deficit involving either the cervical 
roots or the peripheral nerves.  

II.  Legal analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous medical 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  That statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions where 
appropriate to attempt to establish entitlement to benefits.  
We have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation, and to determine 
whether there is additional notice or evidentiary development 
to be accomplished in this case.

In so doing, we have noted the extensive development of 
medical evidence, including the service medical records and 
reports of multiple, thorough VA examinations.  By virtue of 
the statement of the case and the three SSOC's provided by 
the RO, the appellant and his representative have been 
afforded notice of the information, medical evidence, and/or 
lay evidence necessary to substantiate his claim.  In 
addition, the Board's Remand of February 1999 generated more 
contemporaneous evidence.  The record contains no indication, 
and the veteran's contentions as recently as March 2001, in 
Appellant's Brief, also make no indication, that there are 
any relevant records which have not been identified and 
obtained by VA in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran by apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issue which we are resolving today.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

The veteran's residuals of a fracture of the right distal 
humerus are currently rated as 10 percent disabling, under 
Diagnostic Code 5207.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees, and full forearm supination is from 
0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 70 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 55 degrees warrants a 30 
percent evaluation; and limitation of flexion of the minor 
forearm to 45 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5206.  

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the minor 
forearm to 90 degrees warrants a 20 percent evaluation; 
limitation of extension of the minor forearm to 100 degrees 
warrants a 30 percent evaluation; and limitation of extension 
of the minor forearm to 110 degrees warrants a 40 percent 
evaluation.  38 C.F.R. 4.71a, DC 5207.  

The veteran's right elbow disorder may also be rated under 
Diagnostic Code 5209.  Under that Code, a 20 percent 
evaluation is warranted for residuals of fracture of the 
elbow of the joint of either upper extremity when there is 
marked cubitus varus or cubitus valgus deformity or when 
there is an ununited fracture of the head of the radius.  A 
flail elbow joint warrants a 50 percent evaluation when the 
minor upper extremity is involved.  38 C.F.R. 4.71a, DC 5209.  

In the instant case, the veteran maintains that his current 
rating is not high enough for the amount of disability that 
his right elbow disorder causes him.  He contends that he has 
general weakness and pain in his right elbow.  In this 
regard, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or a 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record, 
which is generated by medical professionals.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As set forth above, in order to be entitled to a higher 
rating on the basis of limitation of motion, the medical 
evidence must show limitation of flexion of the right forearm 
to 90 degrees to warrant a 20 percent evaluation under DC 
5206, or limitation of extension of the right forearm to 75 
degrees, which would warrant a 20 percent evaluation under DC 
5207.  The Board observes that, at the veteran's most recent 
VA examination, in September 1999, his right arm at the elbow 
revealed flexion to 145 degrees, with pain on active motion, 
and extension was to zero degrees.  The examiner noted that 
the veteran had pain with movement of the right elbow.  He 
further noted that there was slight weakened elbow extension 
with 5 degrees of active range of motion in extension.  
However, during the neurological examination also conducted 
in September 1999, the examiner indicated that he was unable 
to detect any weakness or incoordination in the upper limbs.  
Also, X-rays of the veteran's right elbow were interpreted as 
showing healed fracture of the right humerus, with no 
interval changes and no complications being evident.  
Moreover, following an EMG nerve conduction study, in January 
2000, it was reported that there was no neurological deficit 
that could be detected, and that any pain described by the 
veteran was due to residual effects of the prior fracture.  

After assessing the foregoing clinical evidence in light of 
applicable criteria, the Board is of the opinion that an 
increased rating for the veteran's service-connected right 
elbow disorder is not warranted.  In light of the above, the 
evidence of record does not show limitation of flexion of the 
right forearm to 90 degrees or limitation of extension of the 
right forearm to 75 degrees.  Therefore, increased ratings 
are not warranted under DC's 5206 and/or 5207.  Moreover, the 
record is negative for any evidence of marked cubitus varus 
or cubitus valgus deformity, or of an ununited fracture of 
the head of the radius.  Thus, an increased rating under DC 
5209 is also not warranted.  

The Board has also considered 38 C.F.R. § 4.40, which 
provides, in essence, that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion; and 
38 C.F.R. § 4.45, which directs that the "factors of 
disability" affecting the joints include pain on movement 
and weakened movement.  However, while the Board does not 
doubt the presence of pain, we find that its severity is not 
shown by this record to be productive of functional 
impairment of the quality or extent that would more nearly 
approximate the criteria for a 20 percent evaluation under 
DC's 5206 or 5207 for limitation of flexion or extension.  38 
C.F.R. §§ 4.7, 4.71a.  See DeLuca v. Brown, 8 Vet.App. 202, 
206 (1995), wherein the Court held that 38 C.F.R. §§ 4.40 and 
4.45 are not subsumed into the diagnostic codes under which a 
veteran's musculoskeletal disabilities are rated, and that 
the Board must consider the "functional loss" of a 
musculoskeletal disability, separate from any consideration 
of the veteran's disability under the diagnostic codes.

VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion."  38 C.F.R. § 4.40.  See Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991).  The record contains no confirmation 
objectively of "adequate pathology" of a degree of 
functional impairment beyond that contemplated by a 
10 percent evaluation.  As the weight of the evidence plainly 
preponderates against the award of a rating in excess of 10 
percent, there is no basis for such an award under the 
doctrine of reasonable doubt.  38 C.F.R. § 5107.  

The overall degree of functional impairment produced by the 
veteran's pain is within the range contemplated by the 
currently assigned evaluation.  The objective evidence in 
this case does not currently show more than mild disability 
related to the veteran's service-connected fracture of the 
right distal humerus.  The Board notes that nothing in this 
decision precludes the veteran from applying for an increased 
rating in the future, should his disability increase in 
severity.  


ORDER

A rating in excess of 10 percent for the residuals of a 
fracture of the right distal humerus is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

